DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 12/21/2021.

Claim Objections
3.        In view of Applicant’s argument [Remarks] and amendments filed 12/21/2021, claim objection(s) with respect to claims 1, and 20 have been fully considered and the objection is withdrawn.

Status of Claims
4.        Claims 1, and 9-23 are pending in this application.  
	Claims 1, and 18-20 are currently amended.
	Claims 21-23 are newly added.
	Claims 2-8 were previously canceled.

Response to Arguments
5.         Regarding Applicant’s Argument (page 6, line 21 – page 8, line 17):
Applicant’s arguments with respect to newly amended claim limitation(s) to independent claims 1, 18 and 19 over Watanabe in view of Hoarau, have been considered but are moot because the arguments are addressed by the newly cited Yamauchi (US 2014/0054364) reference explained in the body of rejection below.  In 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

10.	Claims 1, 9-10, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2018/0046416) in view of Hoarau et al. (US 2012/0320407) and further in view of Yamauchi (US 2014/0054364).

Regarding Claim 1:
Watanabe discloses an information processing system (Fig. 1 ‘Print on Demand (POD) printing system 100’ [0023]) comprising: 
an information processing device (Figs. 1 and 2 ‘host computer/host PC 102’ [0031]) including circuitry (e.g. Fig. 2 ‘main controller 201 includes CPU 202, RAM 203, ROM 204 connected to one another via a system bus 209’; [0031]) configured to: 
receive, as a user input (e.g. print request is received from a client PC making use of a Web service or the like of on-demand printing’ [0024]), information indicating that multiple pieces are obtained from a deliverable among multiple deliverables (e.g. “FIG. 4 shows an example of work instruction sheet data generated based on request information…"Number of copies" 406 is numerical value information indicating how many copies of the product in accordance with the request are necessary and is specified by a client at the time of request.” [0043-0044]; {Interpretation: wherein ‘number of copies 406’ reads on the claimed ‘information indicating multiple pieces are obtained’}); (e.g. Fig. 6 UI screen showing multiple jobs in the ‘job ID 603’ column; {Interpretation: wherein multiple jobs reads on the claimed ‘multiple deliverables’}), in a work process among multiple work processes (e.g. printing, stitching, cutting, stapling described at least at [0023-0024]; {Interpretation: wherein printing, saddle stitching, cutting and stapling reads on the claimed ‘multiple work processes’});
generate, based on the received information, data including an ID identifying each of the obtained multiple pieces (Fig. 4 ‘work instruction sheet 400’ is generated containing ‘Request , the data to be printed on recording medium (“The transmission unit 230 transmits the product data and the work instruction sheet data relating to the printing instructions of the printing instruction unit 225 to the printer 103.” [0042]);
obtain image data including the data printed on the recording medium (e.g. “FIG. 5C is a diagram showing the way the printout matter 504 and the work instruction sheet 508 are discharged. As shown schematically, the printout matter 504 in accordance with the request, for which the saddle stitch processing has been performed, and the work instruction sheet 508, for which the center-folding processing similar to the saddle stitch processing of the printout matter 504 has been performed, are output from the common sheet discharge port of the printer 103 and further, the work instruction sheet 508 is discharged onto the printout matter 504. In the case where a plurality of different products is created successively, as shown in FIG. 5C, onto the product, the work instruction sheet relating to the product is discharged so as to pile on the product, and further, another product and the work instruction sheet thereof are discharged in a piled state so as to pile on the previously discharged product and work instruction sheet.” [0048]);
specify a status of each of the multiple pieces obtained from the deliverable among the multiple deliverables (Fig. 6 UI screen of the POD application 220, ‘status column 606’ tells where in the printing or post processing process the job is at; [0049-0051]), based on the ID (Fig. 6: Note ‘Job ID 603’ corresponding to each print job).

Watanabe does not expressly disclose the image data being captured by at least one imaging device; specify a status of each of the multiple pieces included in the obtained image data.
Hoarau discloses the image data being captured by at least one imaging device (Fig. 4 ‘slate/handheld device 34,36’ includes a ‘camera 72, RFID reader 78 and barcode scanner 80’; “The slates 34 and/or handheld devices 36 may begin to "work with" a print job 32 by being assigned to a print job 32 to operate as a ; specify a status of each of the multiple pieces included in the obtained image data (“When a slate 34 and/or handheld device 36 scans a barcode-enabled paper job ticket 40 assigned to a print job 32, the slate 34 and/or handheld device 36 may begin to "work with" that print job 32. Specifically, a barcode-enabled paper job ticket 40 may encode a unique identifier that can be associated in the PSP controller 12 with a specific job identification number (e.g., a JobID in the job definition format (JDF) and/or the job messaging format (JMF) standards). A worker 30 may scan the barcode-enabled paper job ticket 40 using, for example, a camera or barcode scanner coupled to a slate 34 associated with a print machine and/or a handheld device 36 associated with a worker 30. By scanning the barcode-enabled paper job ticket 40 associated with a print job 32, the slate 34 and/or handheld device 36 may communicate with the PSP controller 12, obtaining workflow instructions and/or providing current job status information. If the conditions on the PSP production floor change (e.g., a print machine becomes unavailable), the PSP controller 12 may determine an updated workflow for the print job 32, which may be indicated on the slate 34 and/or handheld device 36 when the barcode-enabled ticket 40 associated with the print job 32 is scanned.“ [0034]). 
Watanabe in view of Hoarau are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of tracking a print job in a print shop.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose the image data being captured by at least one imaging device; specify a status of each of the multiple pieces included in the obtained image data.  The suggestion/motivation for doing so is to keep track of all of the processes and make ‘on-the-fly’ decisions based on collection of real-time job status information on a print production floor as disclosed by Hoarau at ¶ [0041].  Therefore, it would have been obvious to combine Watanabe with Hoarau to obtain the invention as specified.

on each of the multiple recording mediums for the corresponding piece among the multiple pieces.
Yamauchi discloses the data to be printed on each of the multiple recording mediums for the corresponding piece among the multiple pieces (Yamauchi: Fig. 6: “A code symbol 502-1 is included in an image of a document 501-1, and a code symbol 502-2 is included in an image of a document 501-2.” [0067]).
Watanabe, Hoarau & Yamauchi are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of print job layout.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose the data to be printed on each of the multiple recording mediums for the corresponding piece among the multiple pieces.  The suggestion/motivation for doing so is “for the security purpose of documents” as disclosed by Yamauchi at ¶ [0071].  Yamauchi further discloses that the code symbol(s) contains “contains a document name, an implementer, a creation date, an approving person, an approved date, and distribution restriction of a document, etc., for example” as shown in Fig. 7.  Therefore, it would have been obvious to combine Watanabe, Hoarau & Yamauchi to obtain the invention as specified in claim 1.


Regarding Claim 9:
Watanabe, Hoarau & Yamauchi further discloses the information processing system according to claim 1, wherein the circuitry is configured to receive work process data indicating items of the multiple work processes (Watanabe: “the management information 503 that is attached to the post-impositioning product data 502 may include information relating to both the information .

Regarding Claim 10:
Watanabe, Hoarau & Yamauchi further discloses the information processing system according to claim 1, wherein the circuitry is configured to receive a first image of a first form including first job ID information, the deliverable being a first deliverable corresponding to the first form (Watanabe: Fig. 4 ‘work instruction sheet 400’; “In "Request ID" 402, for example, a barcode or the like obtained by coding information, such as a unique identification number, to identify the request contents is described. The code indicating the request ID is read at the time of delivery work and used for collation and the like with a delivery slip.” {Interpretation: wherein the ‘request ID barcode 402’ reads on the claimed ‘first image of a first form including first job ID information’}).

Regarding Claim 17:
Watanabe, Hoarau & Yamauchi further discloses the information processing system according to claim 1, wherein the circuitry is configured to obtain identification information of the imaging device among a plurality of imaging devices (Watanabe: Fig. 6 user interface screen showing Job ID and status of the different jobs and what printer(s) and post processing equipment are being used for the different jobs; [0049-0051]).

Regarding Claim 18:
Watanabe discloses a method for processing information (Fig. 1 ‘Print on Demand (POD) printing system 100’ [0023]), comprising: 
(e.g. print request is received from a client PC making use of a Web service or the like of on-demand printing’ [0024]), information indicating that multiple pieces are obtained from a deliverable among multiple deliverables (e.g. “FIG. 4 shows an example of work instruction sheet data generated based on request information…"Number of copies" 406 is numerical value information indicating how many copies of the product in accordance with the request are necessary and is specified by a client at the time of request.” [0043-0044]; {Interpretation: wherein ‘number of copies 406’ reads on the claimed ‘information indicating multiple pieces are obtained’}), in a work process among multiple work processes (e.g. printing, stitching, cutting, stapling described at least at [0023-0024]; {Interpretation: wherein printing, saddle stitching, cutting and stapling reads on the claimed ‘multiple work processes’}); 
generating, based on the received information, data including an ID identifying each of the obtained multiple pieces (Fig. 4 ‘work instruction sheet 400’ is generated containing ‘Request ID 402’.  “In "Request ID" 402, for example, a barcode or the like obtained by coding information, such as a unique identification number, to identify the request contents is described. The code indicating the request ID is read at the time of delivery work and used for collation and the like with a delivery slip.” [0044]; {Interpretation: wherein a code used for collation/separation reads on the claimed ‘ID identifying each of the obtained multiple pieces’}), the data to be printed on recording medium (“The transmission unit 230 transmits the product data and the work instruction sheet data relating to the printing instructions of the printing instruction unit 225 to the printer 103.” [0042]);
obtain image data including the data printed on the recording medium (e.g. “FIG. 5C is a diagram showing the way the printout matter 504 and the work instruction sheet 508 are discharged. As shown schematically, the printout matter 504 in accordance with the request, for which the saddle stitch processing has been performed, and the work instruction sheet 508, for which the center-folding processing similar to the saddle stitch processing of the printout matter 504 has been performed, are output from the common sheet discharge port of the printer 103 and further, the work instruction sheet 508 is discharged onto the printout matter 504. In the case where a plurality of different products is created successively, as shown in FIG. 5C, onto the product, the work instruction sheet relating to the product is discharged so as to pile on the product, and further, another product and the work instruction sheet thereof are discharged in a piled state so as to pile on the previously discharged product and work instruction sheet.” [0048]);
(Fig. 6 UI screen of the POD application 220, ‘status column 606’ tells where in the printing or post processing process the job is at; [0049-0051]), based on the ID (Fig. 6: Note ‘Job ID 603’ corresponding to each print job).

Watanabe does not expressly disclose the image data being captured by at least one imaging device; specify a status of each of the multiple pieces included in the obtained image data.
Hoarau discloses the image data being captured by at least one imaging device (Fig. 4 ‘slate/handheld device 34,36’ includes a ‘camera 72, RFID reader 78 and barcode scanner 80’; “The slates 34 and/or handheld devices 36 may begin to "work with" a print job 32 by being assigned to a print job 32 to operate as a real-time job ticket (RTJT) (FIG. 1), may read a radio frequency identification (RFID) badge 38 assigned to a print job 32 (FIG. 2), and/or may scan a barcode-enabled paper job ticket 40 assigned to a print job 32 (FIG. 3).” [0028]); specify a status of each of the multiple pieces included in the obtained image data (“When a slate 34 and/or handheld device 36 scans a barcode-enabled paper job ticket 40 assigned to a print job 32, the slate 34 and/or handheld device 36 may begin to "work with" that print job 32. Specifically, a barcode-enabled paper job ticket 40 may encode a unique identifier that can be associated in the PSP controller 12 with a specific job identification number (e.g., a JobID in the job definition format (JDF) and/or the job messaging format (JMF) standards). A worker 30 may scan the barcode-enabled paper job ticket 40 using, for example, a camera or barcode scanner coupled to a slate 34 associated with a print machine and/or a handheld device 36 associated with a worker 30. By scanning the barcode-enabled paper job ticket 40 associated with a print job 32, the slate 34 and/or handheld device 36 may communicate with the PSP controller 12, obtaining workflow instructions and/or providing current job status information. If the conditions on the PSP production floor change (e.g., a print machine becomes unavailable), the PSP controller 12 may determine an updated workflow for the print job 32, which may be indicated on the slate 34 and/or handheld device 36 when the barcode-enabled ticket 40 associated with the print job 32 is scanned.“ [0034]). 
Watanabe in view of Hoarau are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of tracking a print job the image data being captured by at least one imaging device; specify a status of each of the multiple pieces included in the obtained image data.  The suggestion/motivation for doing so is to keep track of all of the processes and make ‘on-the-fly’ decisions based on collection of real-time job status information on a print production floor as disclosed by Hoarau at ¶ [0041].  Therefore, it would have been obvious to combine Watanabe with Hoarau to obtain the invention as specified.

Watanabe in view of Hoarau do not expressly disclose the data to be printed on each of the multiple recording mediums for the corresponding piece among the multiple pieces.
Yamauchi discloses the data to be printed on each of the multiple recording mediums for the corresponding piece among the multiple pieces (Yamauchi: Fig. 6: “A code symbol 502-1 is included in an image of a document 501-1, and a code symbol 502-2 is included in an image of a document 501-2.” [0067]).
Watanabe, Hoarau & Yamauchi are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of print job layout.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose the data to be printed on each of the multiple recording mediums for the corresponding piece among the multiple pieces.  The suggestion/motivation for doing so is “for the security purpose of documents” as disclosed by Yamauchi at ¶ [0071].  Yamauchi further discloses that the code symbol(s) contains “contains a document name, an implementer, a creation date, an approving 

Regarding Claim 19:
Watanabe discloses an information apparatus (Figs. 1 and 2 ‘host computer/host PC 102’ [0031]), comprising: 
circuitry (e.g. Fig. 2 ‘main controller 201 includes CPU 202, RAM 203, ROM 204 connected to one another via a system bus 209’; [0031]) configured to: 
receive, as a user input (e.g. print request is received from a client PC making use of a Web service or the like of on-demand printing’ [0024]), information indicating that multiple pieces are obtained from a deliverable among multiple deliverables (e.g. “FIG. 4 shows an example of work instruction sheet data generated based on request information…"Number of copies" 406 is numerical value information indicating how many copies of the product in accordance with the request are necessary and is specified by a client at the time of request.” [0043-0044]; {Interpretation: wherein ‘number of copies 406’ reads on the claimed ‘information indicating multiple pieces are obtained’}); (e.g. Fig. 6 UI screen showing multiple jobs in the ‘job ID 603’ column; {Interpretation: wherein multiple jobs reads on the claimed ‘multiple deliverables’}), in a work process among multiple work processes (e.g. printing, stitching, cutting, stapling described at least at [0023-0024]; {Interpretation: wherein printing, saddle stitching, cutting and stapling reads on the claimed ‘multiple work processes’});
generate, based on the received information, data including an ID identifying each of the obtained multiple pieces (Fig. 4 ‘work instruction sheet 400’ is generated containing ‘Request ID 402’.  “In "Request ID" 402, for example, a barcode or the like obtained by coding information, such as a unique identification number, to identify the request contents is described. The code indicating the request ID is read at the time of delivery work and used for collation and the like with a delivery slip.” [0044]; {Interpretation: wherein a code , the data to be printed on recording medium (“The transmission unit 230 transmits the product data and the work instruction sheet data relating to the printing instructions of the printing instruction unit 225 to the printer 103.” [0042]);
obtain image data including the data printed on the recording medium (e.g. “FIG. 5C is a diagram showing the way the printout matter 504 and the work instruction sheet 508 are discharged. As shown schematically, the printout matter 504 in accordance with the request, for which the saddle stitch processing has been performed, and the work instruction sheet 508, for which the center-folding processing similar to the saddle stitch processing of the printout matter 504 has been performed, are output from the common sheet discharge port of the printer 103 and further, the work instruction sheet 508 is discharged onto the printout matter 504. In the case where a plurality of different products is created successively, as shown in FIG. 5C, onto the product, the work instruction sheet relating to the product is discharged so as to pile on the product, and further, another product and the work instruction sheet thereof are discharged in a piled state so as to pile on the previously discharged product and work instruction sheet.” [0048]);
specify a status of each of the multiple pieces obtained from the deliverable among the multiple deliverables (Fig. 6 UI screen of the POD application 220, ‘status column 606’ tells where in the printing or post processing process the job is at; [0049-0051]), based on the ID (Fig. 6: Note ‘Job ID 603’ corresponding to each print job).

Watanabe does not expressly disclose the image data being captured by at least one imaging device; specify a status of each of the multiple pieces included in the obtained image data.
Hoarau discloses the image data being captured by at least one imaging device (Fig. 4 ‘slate/handheld device 34,36’ includes a ‘camera 72, RFID reader 78 and barcode scanner 80’; “The slates 34 and/or handheld devices 36 may begin to "work with" a print job 32 by being assigned to a print job 32 to operate as a real-time job ticket (RTJT) (FIG. 1), may read a radio frequency identification (RFID) badge 38 assigned to a print job 32 (FIG. 2), and/or may scan a barcode-enabled paper job ticket 40 assigned to a print job 32 (FIG. 3).” [0028]); included in the obtained image data (“When a slate 34 and/or handheld device 36 scans a barcode-enabled paper job ticket 40 assigned to a print job 32, the slate 34 and/or handheld device 36 may begin to "work with" that print job 32. Specifically, a barcode-enabled paper job ticket 40 may encode a unique identifier that can be associated in the PSP controller 12 with a specific job identification number (e.g., a JobID in the job definition format (JDF) and/or the job messaging format (JMF) standards). A worker 30 may scan the barcode-enabled paper job ticket 40 using, for example, a camera or barcode scanner coupled to a slate 34 associated with a print machine and/or a handheld device 36 associated with a worker 30. By scanning the barcode-enabled paper job ticket 40 associated with a print job 32, the slate 34 and/or handheld device 36 may communicate with the PSP controller 12, obtaining workflow instructions and/or providing current job status information. If the conditions on the PSP production floor change (e.g., a print machine becomes unavailable), the PSP controller 12 may determine an updated workflow for the print job 32, which may be indicated on the slate 34 and/or handheld device 36 when the barcode-enabled ticket 40 associated with the print job 32 is scanned.“ [0034]). 
Watanabe in view of Hoarau are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of tracking a print job in a print shop.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose the image data being captured by at least one imaging device; specify a status of each of the multiple pieces included in the obtained image data.  The suggestion/motivation for doing so is to keep track of all of the processes and make ‘on-the-fly’ decisions based on collection of real-time job status information on a print production floor as disclosed by Hoarau at ¶ [0041].  Therefore, it would have been obvious to combine Watanabe with Hoarau to obtain the invention as specified.

Watanabe in view of Hoarau do not expressly disclose the data to be printed on each of the multiple recording mediums for the corresponding piece among the multiple pieces.
on each of the multiple recording mediums for the corresponding piece among the multiple pieces (Yamauchi: Fig. 6: “A code symbol 502-1 is included in an image of a document 501-1, and a code symbol 502-2 is included in an image of a document 501-2.” [0067]).
Watanabe, Hoarau & Yamauchi are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of print job layout.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose the data to be printed on each of the multiple recording mediums for the corresponding piece among the multiple pieces.  The suggestion/motivation for doing so is “for the security purpose of documents” as disclosed by Yamauchi at ¶ [0071].  Yamauchi further discloses that the code symbol(s) contains “contains a document name, an implementer, a creation date, an approving person, an approved date, and distribution restriction of a document, etc., for example” as shown in Fig. 7.  Therefore, it would have been obvious to combine Watanabe, Hoarau & Yamauchi to obtain the invention as specified in claim 19.

Regarding Claim 20:
The proposed combination of Watanabe, Hoarau & Yamauchi further discloses a non-transitory recording medium stored in storing a program that, when executed by a computer, causes the computer to execute the method according to claim 18 (Watanabe: “processing is implemented by the CPU 202 of the host PC 102 reading a program stored in the ROM 204 or the HDD 212, loading the program onto the RAM 203, and executing the program.” [0052]).

11 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, Hoarau & Yamauchi as applied to claim 10 above, and further in view of Mori (US 2009/0279137).

Regarding Claim 11:
The proposed combination of Watanabe in view of Hoarau discloses the information processing system according to claim 10, however they do not expressly disclose wherein the circuitry is configured to generate a second job ID in which distinguishing information is added to the first job ID, the ID included in the obtained image data being the second job ID.
Mori discloses wherein the circuitry is configured to generate a second job ID in which distinguishing information is added to the first job ID, the ID included in the obtained image data being the second job ID (Mori: Fig. 18 ‘job ticket 132’ containing multiple job processes such as paper folding, trimmer, saddle stich and wherein all these processes have an associated barcode; [0163-0164]).
Watanabe, Hoarau, & Mori are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of tracking a print job in a print shop.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the circuitry is configured to generate a second job ID in which distinguishing information is added to the first job ID, the ID included in the obtained image data being the second job ID.  The suggestion/motivation for doing so is to make a print job that requires multiple processing less complicated as disclosed by Mori in the background of invention.  Mori further discloses at ¶ [0082] wherein “individual steps are discriminated from one .

Allowable Subject Matter
12.	Claims 12-16, and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:

Regarding Claim 12:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations the information processing system according to claim 11, wherein the circuitry is configured to: generate second color code data based on the second job ID; and specify the status of each of the obtained multiple pieces, based on the second job ID and the second color code data.

Regarding Claim 13:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations the information processing system according to claim 12, wherein the circuitry is configured to generate second image data based on the second color code data and the second job ID, the second image data indicating a second form different from the first form, and the obtained image data being the second image data.

Regarding Claim 14:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations the information processing system according to claim 12, wherein the circuitry is configured to extract the second color code data from the obtained image data.

Regarding Claim 15:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations the information processing system according to claim 12, wherein the circuitry is configured to: receive work process data indicating items of the multiple work processes, and store the second color code data, the first job ID, the second job ID, and the work process data to be associated with each other.

Regarding Claim 16:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations the information processing system according to claim 15, wherein the circuitry is configured to specify the status of each of the obtained multiple pieces in a given work process among the multiple work processes, based on the ID included in the obtained image data, the obtained second color code data, the second color code data stored in the circuitry, the second job ID stored in the circuitry, and the work process data.


The prior art searched and of record neither anticipates nor suggests in the claimed combinations the information processing system according to claim 1, wherein the circuity is further configured to: identify the deliverable that is an original deliverable used prior to obtaining of the multiple pieces, based on first color code data, the first color code data being an ID for identifying the original deliverable, and identify the obtained multiple pieces based on respective pieces of second color code data, the second color code data being an ID for identifying a corresponding piece among the obtained multiple pieces.

Regarding Claim 22:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations the information processing system according to claim 1, wherein multiple imaging devices are respectively provided at work locations at which the work processes are performed, wherein the circuitry is configured to: obtain the image data for the corresponding piece among the multiple pieces, at a given work location, through a given imaging device among the multiple imaging devices, and specify the status of the corresponding piece through the given imaging device provided at the given work location.

Regarding Claim 23:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations the information processing system according to claim 1, wherein .

Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677